FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 15, 2021

                                      No. 04-21-00527-CV

                IN THE INTEREST OF J.D.U., J.M.U., A.K.U., CHILDREN

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01098
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The reporter’s record was originally due November 29, 2021, but was not filed.
On December 1, 2021, this court notified the court reporter, Ms. Angie Jimenez, that the
reporter’s record was late and directed her to either: (1) file a Notification of Late Record within
five days; or (2) file the reporter’s record within ten days. See TEX. R. APP. P. 37.3(a). Ms.
Jimenez did not respond to our letter. Accordingly, we ORDER Ms. Jimenez to file the reporter’s
record by December 27, 2021. See TEX. R. APP. P. 35.3(c).

       In the unforeseen event that Ms. Jimenez does not comply with this order, we may be
required to initiate contempt proceedings.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court